Citation Nr: 0709957	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  06-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for sick sinus syndrome 
with pacemaker for irregular heartbeat.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1949 to April 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

The issue of entitlement to service connection for sick sinus 
syndrome with pacemaker for irregular heartbeat will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.



CONCLUSION OF LAW

Tinnitus was not incurred in active service. 38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
January 2005 in connection with his claim for service 
connection for tinnitus, prior to the initial decision on the 
claim in June 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the January 2005 letter stated 
that the evidence must show that that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the 
April 2006 statement of the case (SOC) notified the appellant 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the January 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The appellant was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2005 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter informed 
the veteran that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate those claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all notice requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a January 2007 letter informed the veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded a VA examination in 
February 2005.  The Board acknowledges the contention of the 
veteran's representative in the February 2007 brief claiming 
that the VA examination was inadequate because the examiner 
had not reviewed the claims file.  However, the Board notes 
that the February 2005 VA examiner submitted an addendum to 
his report in which he indicated that that he had 
subsequently reviewed the claims file and rendered an 
additional opinion.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder.   In 
fact, he did not seek treatment for tinnitus until many 
decades following his separation from service.  Therefore, 
the Board finds that tinnitus did not manifest in service or 
for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
tinnitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of tinnitus is itself evidence which tends to show 
that tinnitus did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
have currently have tinnitus that is related to his military 
service.  In fact, the February 2005 VA examiner reviewed the 
veteran's claims file and opined that it was less likely than 
not that his current tinnitus was secondary to acoustic 
trauma in the military.  Therefore, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus. 

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for tinnitus is not warranted.  The veteran is not 
a medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for tinnitus is denied.


REMAND

Reasons for Remand:  To afford the veteran a VA examination 
and to allow for the initial consideration of additional 
evidence by the RO.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  VA must also 
inform the claimant about the information and evidence that 
VA will seek to provide and inform him about the information 
and evidence he is expected to provide.  In addition, the 
duty to assist the claimant includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

In this case, the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for sick sinus syndrome with pacemaker for 
irregular heartbeat.  His service medical records show that 
an electrocardiogram was obtained at the time of his 
separation examination in July 1974, which showed him to have 
bradycardia.  The Board also notes that the veteran's post-
service treatment records indicate that he has been diagnosed 
with various disorders, including bradydysrhythmia, sick 
sinus syndrome with tachycardia bradycardia, mild ecastic 
coronary disease, and angina.  Nevertheless, the evidence of 
record does not include a medical opinion addressing whether 
it is at least as likely as not the veteran currently has a 
cardiac disorder that is causally or etiologically related to 
his military service.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary to determine 
the nature and etiology of any cardiac disorder that may be 
present.  

Lastly, the Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
More specifically, the Board notes that private medical 
records pertaining to the veteran's heart were received in 
February 2007.  A Supplemental Statement of the Case (SSOC) 
was not issued, and the veteran did not submit a waiver of 
the RO's initial consideration of the evidence.  As such, the 
additional evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded a 
VA examination to determine the nature 
and etiology of any cardiac disorder 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the veteran's service 
medical records, and to identify all 
current cardiac disorders.  For each 
disorder identified, the examiner 
should indicate whether it is at least 
as likely as not that the current 
disorder is causally or etiologically 
related to a disease or injury shown 
during the veteran's military service 
including bradycardia shown on an 
electrocardiogram obtained at the time 
of his separation examination in July 
1974.

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
also undertake any other development 
it determines to be indicated.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


